7. Organisation of working time (
- After the vote:
Very briefly, Mr President, I would first like to thank all my fellow Members and congratulate them on this triumph, which belongs to all the groups in this House. This is a victory for Parliament as a whole.
(Applause)
I must thank two million European doctors and a million medical students for the work they have done, and I must also thank the European Trade Union Confederation and all the national trade unions, who have worked so hard.
Mr President, it is important to remind the Council that this is not a setback, but rather an opportunity to rectify a wrong decision. It should see it as an opportunity to bring our agenda closer to that of the citizens. We must ask the Commission to don its referee's outfit and take off the Council shirt that it has been wearing these last three years. Once it has its referee's shirt on, let us go to conciliation, so that reconciling work and family life can become a reality, together with the social Europe.
(Loud applause)
(SV) I would like to say a sincere thank you to Alejandro and everyone else who has worked on this issue. I do not see the Council here today. We have tried to get negotiations with the Council under way, but they have been unwilling to come to the negotiating table. Now we see a large majority here in Parliament. Let us now come to the table so that we can produce a good Working Time Directive. Now we will know the opinion of Parliament with a large majority.